                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


TWANA N. COLEMAN, JO H.                      )
FERGUSON, and CARLY SINGLETON                )
MDUMA                                        )
                Plaintiffs,                  )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 4:18-CV-193-FL
THE UNIVERSITY OF MOUNT OLIVE                )
                Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 10, 2019, and for the reasons set forth more specifically therein, that defendants’ motion to
dismiss is GRANTED.

This Judgment Filed and Entered on May 7, 2019, and Copies To:
Twana N. Coleman (via US mail) 4 Wildwood Trl, Havelock, NC 28532
Jo H. Ferguson (via US mail) 155 North Castle Drive, New Bern, NC 28562
Carly Singleton Mduma (via US mail) 1405 Benfield Ave, New Bern, NC 28562
Paul Holscher (via CM/ECF Notice of Electronic Filing)


May 7, 2019                           PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
